DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 9, line 4 states “may pass” which renders the claim indefinite as it is unclear if the chicks are required to pass through the tray or if it is optional.  Applicant should ament to clearly and distinctly point out the limitations of the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 6-8, 13-14, 17-18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Phelps (US 2003/0096319).

Regarding claims 1, 3-4, 6-8, 13, 17-18, Phelps discloses a method for producing poultry, in particular chicks, at a hatchery, the method comprising; a) incubating a batch of eggs in incubating trays in an incubating device during a first incubating period of between about 7 to about 11 days ([0020] eleventh to nineteenth day), and then, b) for each egg of the batch, determining of gender of the chick embryo ([0021]sorting based on the level of one or more hormones in the extra-embryotic fluid), c) based on the gender of a chick embryo, dividing the batch of eggs into at least a male batch portion and a female batch portion ([0025] separating the eggs based on the gender), d) redistributing at least one of the male batch portion and the female batch portion over incubating trays or hatching trays different from the said incubating tray, to end up with incubating or hatching trays filled with just one of the male batch portion and the female batch portion, e) incubating at least one of the female batch portion and the male batch portion in the incubating device during a second incubating period, and then f) moving the at least one of the female batch portion and the male batch portion from the incubating device to a hatching device and hatching the at least one of the female batch portion and the male batch portion in the hatching device until hatching occurs ([0026] after separating the eggs into first 

Regarding claim 14, Phelps discloses, wherein the detecting the presence of a hatchable chick embryo comprises one or more of heartbeat detection with respect to an egg, candling of an egg, thermal imaging of an egg, colour measurement of an egg, weighing of an egg, detecting activity in an egg, and sample analysis (Claim 18, radioimmunoassay, infrared spectroscopy, artificial nose analysis, photoacoustics, and immunosensor analysis).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Phelps (US 2003/0096319) in view of Smaal (WO2016/039622).

Regarding claim 2, Phelps discloses the invention substantially as set forth above, but does not expressly disclose administering feed to the hatched chicks in the hatching device.
However, Smaal discloses a similar system and method that provides a feeding cup/trough (12) in the hatching tray/device (2, 4) to the poultry (21) once hatched. (Figs. 14-15)


Regarding claim 9-11, Phelps discloses the invention substantially as set forth above, but does not expressly disclose wherein the hatching tray comprises a number of egg accommodation spaces in which space an egg is able to be hatched, and at least one passage for a chick through which passage a chick hatched from said egg may pass through the tray and enter a chick basket below the tray, and the method comprises forming an assembly of the tray arranged on the basket and step f) comprises administering feed to hatched chicks in the basket, wherein the assembly of the tray arranged on the basket comprises one or more of a chick accommodation space, an access to the chick accommodation space, and a food trough, wherein the method comprises forming a stack of a number of assemblies of the tray arranged on the basket.
However, Smaal discloses a similar structure and method that comprises the hatching tray (2) comprises a number of egg accommodation spaces (Fig. 14-15, at least 2) in which space an egg is able to be hatched (Fig. 15), and at least one passage (5) for a chick (21) through which passage (5) a chick (5) hatched from said egg (3) may pass through the tray (2) and enter a chick basket (4) below the tray (2), and the method comprises forming an assembly (Fig. 14-15) of the tray (2) arranged on the basket (4) and step f) comprises administering feed (via trough 12) to hatched chicks (21) in the basket (4), wherein the assembly (Fig. 14-15) of the tray (2) arranged on the basket (4) comprises one or more of a chick accommodation space (the interior of the basket), an access (Fig. 17, tray removed providing access to the interior of the basket) to the 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Phelps, by providing a hatching tray with a number of egg accommodation spaces in which space an egg is able to be hatched, and at least one passage for a chick through which passage a chick hatched from said egg may pass through the tray and enter a chick basket below the tray, and the method comprises forming an assembly of the tray arranged on the basket and step f) comprises administering feed to hatched chicks in the basket, wherein the assembly of the tray arranged on the basket comprises one or more of a chick accommodation space, an access to the chick accommodation space, and a food trough, wherein the method comprises forming a stack of a number of assemblies of the tray arranged on the basket, as taught by Smaal, for the purpose of enhancing the process of hatching poultry and allowing a space for the hatched chicks to move from the hatching tray to the basket.  

Claims 5, 12, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Phelps (US 2003/0096319).

Regarding claim 5, Phelps discloses the invention substantially as set forth above, but does not expressly disclose buffering at least a portion of the batch of eggs between step a) and step e) wherein a lead time between step a) and e) is predetermined, in particular the lead time between step a) and e) is about 24 hours.
In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.

Regarding claim 12, Phelps discloses the invention substantially as set forth above, but does not expressly disclose rearing the newly hatched chicks in the hatching device during an initial rearing period of between 0 to 4 days.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the rearing of the chicks during an initial period of 0 to 4 days, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

Regarding claim 15-16, Phelps discloses the invention substantially as set forth above, but does not expressly disclose processing at least one of the female batch portion and the male batch portion into a high protein product and administering the high protein product to hatched chicks in the hatching device.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Examiner lists referenced documents on PTO-892 because the references present other/alternative or conceptual designs similar in scope that illustrate relevant features, which may demonstrate the level of novelty in comparison to Applicant’s inventive submission.  The record relates to Applicant’s identified material and Examiner’s discovered references concerning Applicant’s subject matter relevant for a patentability determination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AARON M RODZIWICZ/Examiner, Art Unit 3642                             

/MONICA L BARLOW/Primary Examiner, Art Unit 3644